[pirs_exhibit-102v3001.jpg]
GESCHÄFTSFÜHRER- MANAGING DIRECTOR SERVICE DIENSTVERTRAG AGREEMENT zwischen der
between Pieris Pharmaceuticals GmbH, Lise-Meitner-Str. 30, 85354 Freising,
Deutschland, (die „Gesellschaft"), hier Germany, (the „Company"), here vertreten
durch ihren Gesellschafter represented by its shareholder Pieris
Pharmaceuticals, Inc. (der „Gesellschafter"), dieser vertreten (the
„Shareholder"), here acting durch den Linksunterzeichner through the left signer
Stephen S. Yoder, J.D. einerseits, und on one side, and Dr. Hitto Kaufmann
Stuttgarter Strasse 77 70469 Stuttgart (der „Geschäftsführer") andererseits.
(the „Managing Director") on the other side. Präambel Preamble Durch Beschluss
der By resolution of the shareholder´s Gesellschafterversammlung vom 19. meeting
dated February 19th, 2019 Mr. Februar 2019 wurde Herr Dr. Hitto Dr. Hitto
Kaufmann was appointed Kaufmann zum Geschäftsführer der Managing Director.
Gesellschaft bestellt. Aus diesem On this basis, the parties shall enter as
Grunde vereinbaren die Parteien mit of October 1, 2019 or earlier (the Wirkung
zum 1. Oktober 2019 oder „Effective Date") into this Managing früher (der
Geschäftsführer- „Stichtag") Director Service Agreement: folgenden
Dienstvertrag: 1 Aufgaben und Pflichten 1 Position and Scope of Duties 1.1 Der
Geschäftsführer ist Geschäftsführer 1.1 The Managing Director shall be a der
Gesellschaft mit dem Titel „Senior managing director of the Company with Vice
President, Chief Scientific Officer the title of „Senior Vice President, (CSO)“.
Er vertritt die Gesellschaft nach Chief Scientific Officer (CSO)“. He acts
Maßgabe des Gesellschaftsvertrages on behalf of the Company in und der
Bestimmungen der zuständigen accordance with both the Company's
Gesellschaftsorgane. Articles and the directions of the competent Company’s
bodies. 1.2 Der Geschäftsführer führt seine 1.2 The Managing Director shall
perform Aufgaben nach Maßgabe der Gesetze, his duties in accordance with the
law, Page 1 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3002.jpg]
des Gesellschaftsvertrages, einer the Articles of the Company, any etwaigen
Geschäftsordnung und der management rules, and the directions Bestimmungen der
zuständigen of the competent Company’s bodies, Gesellschaftsorgane, im Übrigen
but otherwise independently and on his selbständig und eigenverantwortlich. own
authority. 1.3 Die Gesellschaft kann jederzeit weitere 1.3 The Company may at
any time appoint Geschäftsführer bestellen, additional managing directors,
remove Geschäftsführer abberufen, die managing directors from Office,
Vertretungs- oder Geschäftsführungs- change both the power-of-attorney and
befugnisse aller oder einzelner the power-of-management of all or of
Geschäftsführer ändern oder die interne individual managing directors, or re-
Geschäftsverteilung unter den organize the infernal allocation of
Geschäftsführern neu ordnen. responsibilities among the managing directors. 1.4
Der Geschäftsführer übernimmt auf 1.4 The Managing Director shall, upon the
Wunsch der Gesellschaft ohne weitere Company's request, without any Vergütung
auch Positionen oder Ämter additional remuneration, also accept bei mit der
Gesellschaft verbundenen positions or Offices in companies Unternehmen (§15
AktG). Ebenso affiliated with the Company (Section 15 übernimmt der
Geschäftsführer Stock Companies Act). In the same Positionen oder Ämter bei
Verbänden, way, the Managing Director shall also Berufsvereinigungen oder
sonstigen accept positions or offices in Organisationen, in denen die
associations and professional or other Gesellschaft oder ein verbundenes
organizations of which the Company or Unternehmen Mitglied ist. Ihm von an
affiliated Company is a member. dritter Seite diesbezüglich gewährte The
Managing Director shall transfer to Vergütungen oder the Company any
remuneration or Aufwandsentschädigungen führt der allowances he receives from
third Geschäftsführer an die Gesellschaft ab. parties in this respect. Upon the
Auf Wunsch der Gesellschaft legt der Company's request, the Managing
Geschäftsführer im Interesse der Director shall resign from any position
Gesellschaft oder verbundener or office accepted in the interests of Unternehmen
übernommene Positionen the Company or an affiliated Company oder Ämter nieder
und setzt sich nach and he shall do his utmost to ensure besten Kräften dafür
ein, dass von der that the person nominated by the Gesellschaft benannte
Nachfolger in die Company shall succeed him in the Positionen oder Ämter
nachrücken. position or office. 2 Umfang und Ort der Dienste 2 Scope and Place
of Service 2.1 Der Geschäftsführer stellt seine ganze 2.1 The Managing Director
shall devote all Arbeitskraft und all sein Wissen und his working capacity,
knowledge and Können in den Dienst der Gesellschaft. skills into the services of
the Company. In der Bestimmung seiner The Managing Director is free to
Tätigkeitszeiten ist der Geschäftsführer determine his working hours within the
im Rahmen der betrieblichen framework of business requirements. Erfordernisse
frei. 2.2 Dienstort des Geschäftsführers ist der 2.2 The Managing Director's
place of jeweilige Sitz der Gesellschaft. Service is the respective seat of the
Company. Page 2 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3003.jpg]
3 Neben- und andere Tätigkeiten 3 Side and other Activities 3.1 Die entgeltliche
oder unentgeltliche 3.1 The acceptance, for or without Übernahme von
Nebentätigkeiten, compensation, of any side activity or Ehrenämtern oder
Aufsichtsrats-, any honorary duty or office in Beirats- oder ähnlichen Mandaten
sowie supervisory or advisory boards or die mittelbare oder unmittelbare similar
office as well as the direct or Beteiligung an anderen Unternehmen indirect
participation in other ist dem Geschäftsführer nur mit companies will require
the prior written vorheriger, schriftlicher Zustimmung der consent of the
competent Company’s zuständigen Gesellschaftsorgane bodies. The consent shall be
granted if gestattet. Die Zustimmung wird erteilt, the acceptance of an activity
or office wenn die Tätigkeits-, Amts- oder or the participation in other
companies Mandatsübernahme oder die affects neither the Managing Director's
Beteiligung an anderen Unternehmen working capacity and time nor the weder die
Arbeitskraft oder Arbeitszeit Company’s legitimate interests. The des
Geschäftsführers noch berechtigte consent may be revoked if the Interessen der
Gesellschaft conditions for the granting of the beeinträchtigt. consent are no
longer fulfilled. When Die Zustimmung kann widerrufen exercising the right of
revocation, the werden, wenn die Voraussetzungen für Managing Director's
legitimate ihre Erteilung nicht mehr vorliegen. Bei interests shall be taken
into der Ausübung des Widerrufsrechts sind consideration. Shareholdings of less
die berechtigten Interessen des than 1% of the share capital of publicly
Geschäftsführers zu berücksichtigen. traded companies held by the Aktienbesitz
des Geschäftsführers von Managing Director do not require the weniger als 1 %
des Grundkapitals Company’s consent. börsennotierter Gesellschaften bedarf nicht
der Zustimmung der Gesellschaft. 3.2 Wissenschaftliche und literarische 3.2
Academic and literary work is Tätigkeit ist zulässig, sofern sie weder
permitted, if it does neither adversely die Arbeitskraft oder -zeit des affect
the working capacity and time of Geschäftsführers beeinträchtigt noch the
Managing Director nor make vertrauliche Informationen der confidential
information of the Gesellschaft oder eines mit ihr Company or any of its
affiliated verbundenen Unternehmens der companies available to the public. The
Allgemeinheit zugänglich macht. Der Managing Director shall inform the
Geschäftsführer wird die zuständigen competent Company’s bodies about
Gesellschaftsorgane vorher über such academic and literary work in
wissenschaftliche und literarische advance. Publications and lectures
Tätigkeiten informieren. Für affecting the interests of the Company
Veröffentlichungen und Vorträge, die or any of its affiliated companies die
Interessen der Gesellschaft oder require also the prior written approval eines
mit ihr verbundenen of the competent Company’s bodies. Unternehmens berühren,
ist außerdem The written consent is hereby given for die vorherige, schriftliche
Zustimmung the work as member of the Executive der zuständigen
Gesellschaftsorgane Committee of the European Society of einzuholen. Die
schriftliche Animal Cell Culture (ESACT) as well Genehmigung gilt hiermit als
erteilt für as the role of Member of the Scientific die Tätigkeiten als Member
of the Advisory Board of IBET. Executive Committee of the European Society of
Animal Cell Culture (ESACT) sowie als Member of the Scientific Advisory Board of
IBET. Page 3 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3004.jpg]
4 Vergütung 4 Remuneration 4.1 Der Geschäftsführer erhält ein 4.1 The Managing
Director shall receive an jährliches Festgehalt in Höhe von EUR annual fixed
salary in the gross 290.000 brutto (das „Festgehalt"), das amount of EUR 290,000
(the „Base in zwölf gleich hohen Raten am Ende Salary"), payable in twelve equal
eines jeden Kalendermonats zahlbar ist. installments at the end of each Erfolgt
der Ein- oder Austritt des calendar month. Geschäftsführers in/aus diesen/diesem
If the Managing Director enters or Geschäftsführerdienstvertrag leaves this
Managing Director Service unterjährig, so erfolgt die Zahlung des Agreement
during the year, the annual jährlichen Festgehalts auf pro rata fixed salary is
paid on pro rata temporis Basis. temporis basis. Mit dem Festgehalt sind auch
außerhalb üblicher Dienstzeiten erbrachte Dienste The Base Salary also
compensates for des Geschäftsführers abgegolten. any activities of the Managing
Director outside the usual service hours. 4.2 Bei Erfüllung von jährlich durch
die 4.2 In the instance of achievement of Gesellschaft bzw. durch die targets to
be determined each year in zuständigen Gesellschaftsorgane im advance by the
Company or Voraus jeweils neu festzusetzenden respectively by the competent
Zielvorgaben erhält der Geschäftsführer Company’s bodies, the Managing
zusätzlich zu dem Festgehalt nach Director is entitled to an annual bonus Ziffer
4.1 einen jährlichen Bonus. in addition to his Base Salary pursuant to clause
4.1. Die Bonuszahlung hängt in ihrem The bonus payment is subject to the
Entstehen und ihrer Höhe davon ab, achievement of certain targets by the dass
bestimmte Ziele durch den managing director and the Company Geschäftsführer und
die Gesellschaft in respect of its existence and amount. erreicht werden. The
annual bonus can amount up to a Der jährliche Bonus kann maximal 40% maximum of
40% of the (annual) Base des (jährlichen) Festgehalts betragen, Salary if the
Managing Director and the wenn die Zielvorgaben zu 100% vom company achieve the
targets at 100%. Geschäftsführer und der Gesellschaft If the Managing Director
and the erreicht werden. Werden die Company do not fully achieve the
Zielvorgaben durch den targets, i.e. below 100%, the annual Geschäftsführer und
die Gesellschaft bonus is proportionally granted to the nicht vollständig, d.h.
nicht zu 100%, achievement of targets. erreicht, wird der jährliche Bonus
proportional im Verhältnis zur Zielerreichung gewährt. In the year of entry and
the year of exit and for those times during which, for Im Eintritts- und
Austrittsjahr sowie für other reasons, no entitlement to salary Zeiten, in denen
aus sonstigen Gründen exists as per clause 4.1 of this service kein Anspruch auf
die Vergütung agreement the to be achieved targets, gemäß Ziffer 4.1 dieses the
partial bonus amounts that relate to Geschäftsführerdienstvertrages besteht, it
and the amount of the full annual reduzieren sich die zu erreichenden target
bonus (100%) are each reduced Ziele, die darauf entfallenden Bonus- by 1/12 for
each full month of Teilbeträge und die Höhe des vollen nonexistence of this
service agreement Jahreszielbonus (100%) jeweils um and entitlement to salary
respectively Page 4 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3005.jpg]
1/12 für jeden vollen Monat des as per clause 4.1 of this service Nichtbestehens
des agreement. Parts of a month are Geschäftsführerdienstverhältnisses
calculated proportionally. Such bonus bzw. des Vergütungsanspruchs gemäß amounts
shall be determined and paid Ziffer 4.1 dieses out after the Managing Director’s
Geschäftsführerdienstvertrags. Teile Annual Review, however, no later than eines
Monats werden anteilig the end of March of the year following berechnet. Die so
ermittelten Bonus- the respective business year. Beträge werden nach dem Annual
Review des Geschäftsführers bestimmt und ausbezahlt, spätestens jedoch bis Ende
März des auf das jeweilige Geschäftsjahr folgenden Jahres. 4.3 Der
Geschäftsführer kann berechtigt 4.3 The Managing Director may be eligible sein,
an dem Optionsprogramm der to participate in the option pool of Pieris
Pharmaceuticals, Inc. Pieris Pharmaceuticals, Inc. teilzunehmen. Über den
Abschluss Solely the Pieris Pharmaceuticals, Inc. einer solchen Vereinbarung and
the Managing Director decide on entscheiden allein die Pieris the conclusion of
such an agreement. Pharmaceuticals, Inc. und der The preconditions and scope of
Geschäftsführer. Die Voraussetzungen participation shall be determined solely
und der Umfang der Teilnahme in accordance with such separate bestimmen sich
allein nach Maßgabe agreement. There are no entitlements einer solchen separaten
Vereinbarung. of the Managing Director against the Es gibt keine Ansprüche des
Company based on the option pool. Geschäftsführers gegen die Gesellschaft aus
dem Optionsprogramm. 4.4 Die Gesellschaft zahlt dem 4.4 The Company shall pay to
the Geschäftsführer gegen Nachweis einen Managing Director a housing
Wohnzuschuss in Höhe von maximal allowance of a maximum of EUR 1,200 EUR 1.200
(netto) monatlich für den (net) per month for a total period of 9 Zeitraum von
insgesamt 9 Monaten für months for an apartment in the area of eine Wohnung im
Raum München, Munich, the district of Munich, Erding München-Land, Erding oder
Freising. or Freising upon the presentation of Die steuerrechtliche und sozial-
receipts. The tax and social security versicherungsrechtliche Behandlung
treatment will be dealt in accordance wird nach Maßgabe der einschlägigen with
the applicable statutory provisions. gesetzlichen Vorschriften erfolgen. Die The
Company shall contract a Gesellschaft wird einen Relocation relocation agency
that will assist the Service beauftragen, die den Managing Director with the
search for Geschäftsführer bei der Suche nach such apartment. einer
entsprechenden Wohnung unterstützen wird. 4.5 Zusätzlich wird die Gesellschaft
dem 4.5 In addition, for the duration of this Geschäftsführer für die Dauer des
contract, the Company will provide the Vertrages eine Bahncard First 100 zur
Managing Director with a Bahncard Verfügung stellen, die der First 100, which
the Managing Director Geschäftsführer auch für private is also allowed to use
for private Zwecke verwenden darf. Die purposes. The tax and social security
steuerrechtliche und treatment will be dealt in accordance
sozialversicherungsrechtliche with applicable statutory provisions. Page 5 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3006.jpg]
Behandlung wird nach Maßgabe der einschlägigen gesetzlichen Vorschriften
erfolgen. 4.6 Die Vergütungsansprüche des 4.6 The Managing Director's
remuneration Geschäftsführers sind nicht abtretbar. is not assignable. 4.7
Zahlungen seitens der Gesellschaft 4.7 Any payments made by the Company werden
bargeldlos auf ein vom shall be transferred non-cash to a Geschäftsführer zu
benennendes, German bank account to be named by deutsches Konto überwiesen. the
Managing Director. 4.8 Zuviel gezahltes Entgelt oder sonstige 4.8 If the Company
pays too much Leistungen kann die Gesellschaft nach remuneration or other
benefits, it can den Grundsätzen über die Herausgabe claim for restitution
pursuant to the einer ungerechtfertigten Bereicherung principles of unjust
enrichment. If the zurückverlangen. Der Geschäftsführer lack of legal grounds is
obvious to an kann sich auf den Wegfall der extent that the Managing Director
must Bereicherung nicht berufen, wenn die have noticed, he may not refer to the
rechtsgrundlose Überzahlung so argument that he is no longer enriched.
offensichtlich war, dass er dies hätte The same applies, if he is responsible
erkennen müssen, oder wenn die for the overpayment. Überzahlung auf Umständen
beruhte, die er zu vertreten hat. 4a Betriebliche Altersversorgung 4a
Occupational Pension Scheme Die Gesellschaft wird zu Gunsten des The Company
shall conclude on an Geschäftsführers eine betriebliche occupational pension
scheme in favor Altersversorgung abschließen. Sollte of the Managing Director.
Should such zum Beginn der Anstellung ein solches a regulation not be in
existence at the Regelwerk nicht existieren, verpflichtet time of joining, the
Company shall sich die Gesellschaft, für den conclude a separate regulation for
the Geschäftsführer eine separate Managing Director. The contributions Regelung
zu treffen mit einer for such a regulation shall be the Beitragshöhe im
Äquivalent von 2% des equivalent of 2% of the current base jeweils aktuellen
Festgehaltes bis zur salary for any income below the Höhe der aktuellen BBG der
current social security ceiling and 4% gesetzlichen Rentenversicherung sowie of
the current base salary for any 4% des jeweils aktuellen Festgehaltes income
above the current social der Beträge über der aktuellen BBG der security
ceiling. gesetzlichen Rentenversicherung. 4b Abfindung 4b Severance Payment Wird
dieser Geschäftsführer- If this Managing Director's Service Dienstvertrag von
der Gesellschaft bzw. Agreement is terminated by the von den zuständigen Company
or respectively by the Gesellschaftsorganen ordentlich competent Company’s
bodies by way gekündigt, erhält der Geschäftsführer of an ordinary dismissal
(ordentliche eine Abfindungszahlung. Die Kündigung), the Managing Director Page
6 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3007.jpg]
Abfindungshöhe beträgt ein shall receive a severance payment.
Bruttomonatsgrundgehalt pro The severance payment amounts to a
Beschäftigungsjahr. Für die Berechnung gross base monthly salary per year of der
Abfindungshöhe werden die bei services. The severance payment shall Beendigung
des Geschäftsführer- be calculated on the basis of the full Dienstvertrages
abgeleisteten vollen years of service completed upon Dienstjahre und das während
des termination of the Managing Director's letzten Monats vor Beendigung dieses
Service Agreement and the gross Vertrages bezogene Bruttomonats- monthly base
salary received during grundgehalt zugrunde gelegt. Die the last month prior to
termination of Abfindungshöhe ist begrenzt auf this agreement. The severance
maximal sechs Bruttomonats- payment is limited to a maximum of six
grundgehälter. gross monthly base salaries. Die Abfindungssumme wird zum Ablauf
The severance payment is due upon des Geschäftsführer-Dienstvertrages the expiry
of the Managing Director's fällig und wird unter Beachtung der Service Agreement
and is paid in hierfür geltenden steuerlichen accordance with applicable tax
Bestimmungen gezahlt. provisions. Das Vorstehende gilt nicht, wenn die The above
shall not apply if the Gesellschaft bzw. die zuständigen Company or respectively
the Gesellschaftsorgane das competent Company’s bodies validly
Geschäftsführer-Dienstverhältnis terminate the Managing Director außerordentlich
wegen eines wichtigen Service Agreement extraordinarily for Grundes gem. § 626
BGB wirksam good cause in accordance with Sec. kündigen. 626 (German Civil
Code). 5 Sozialversicherung 5 Social Security Contributions Soweit die Tätigkeit
des To the extent that the Managing Geschäftsführers Director's Services are
subject to sozialversicherungspflichtig ist, trägt die social security, the
Company shall bear Gesellschaft die gesetzlichen the statutory employer's
contributions. Arbeitgeberbeiträge. 6 Vergütung bei Dienstunfähigkeit oder 6
Remuneration in the Event of Tod Incapacity or Death . 6.1 Der Geschäftsführer
verpflichtet sich, 6.1 The Managing Director undertakes to der Gesellschaft jede
notify the Company immediately in Dienstverhinderung und ihre case of any
service prevention and its voraussichtliche Dauer unverzüglich probable
duration. Upon request, the anzuzeigen. Auf Verlangen sind die reasons for the
prevention shall be Gründe der Dienstverhinderung communicated. mitzuteilen. Im
Falle der Arbeitsunfähigkeit infolge In the event of incapacity for work as a
Krankheit ist der Geschäftsführer result of illness, the Managing Director
verpflichtet, vor Ablauf des vierten shall be obliged to submit a medical
Kalendertages eine ärztliche certificate stating the incapacity for
Bescheinigung über die work and its probable duration before Arbeitsunfähigkeit
und deren the end of the fourth calendar day. Any voraussichtliche Dauer
vorzulegen. extension must be notified immediately Jede Verlängerung ist
unverzüglich and certified by a doctor. anzuzeigen und ärztlich zu Page 7 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3008.jpg]
bescheinigen. 6.2 Bei einer vorübergehenden 6.2 In the case of temporary
incapacity of Dienstunfähigkeit des Geschäftsführers the Managing Director to
provide aufgrund von Krankheit oder eines services due to illness or any other
anderen von ihm nicht zu vertretenden reason beyond his control, the Grundes
zahlt die Gesellschaft die Company shall continue to pay the Vergütung für den
Zeitraum von 6 Managing Director the remuneration Wochen fort. Die Fortzahlung
der hereunder for a period of six weeks. Bezüge erfolgt längstens bis zur The
continuation of payment of Beendigung dieses Vertrages. remuneration shall occur
for a maximum period up until the ending of this agreement. 7 Erstattung von
Aufwendungen 7 Reimbursement of Expenses Notwendige Reisekosten und Spesen
Necessary travel costs and expenses werden dem Geschäftsführer durch die shall
be reimbursed to the Managing Gesellschaft im Rahmen der Director by the Company
within the steuerlichen Höchstbeträge erstattet. framework of the maximum
amounts Die Erstattung von Reisekosten und permitted according to the tax Spesen
setzt den Nachweis durch regulations. The reimbursement of Vorlage
entsprechender Belege voraus. travel costs and expenses Einzelheiten können sich
aus einer prerequisites provision of proof by etwaigen Spesen- und submission of
respective receipts. Reisekostenrichtlinie der Gesellschaft Details can be set
forth in a possible ergeben. Expenses and Travel Costs Directive of the Company.
8 Urlaub 8 Vacation 8.1 Der Geschäftsführer hat Anspruch auf 8.1 The Managing
Director is entitled to an einen jährlichen Erholungsurlaub von annual vacation
of thiry (30) working dreißig (30) Arbeitstagen. Die Zeit days. He shall
schedule his vacation seines Urlaubs legt er nach after consultation with any
co- Abstimmung mit etwaigen managing directors or the competent
Mitgeschäftsführern oder den Company bodies taking the interests of zuständigen
Gesellschaftsorganen the Company into consideration. unter Berücksichtigung der
Interessen der Gesellschaft fest. 8.2 Bei Ausscheiden des Geschäftsführers 8.2
In case the Managing Director leaves während des Kalenderjahrs verkürzt the
Company during a calendar year, sich der Urlaubsanspruch für jeden the claim of
vacation shall be Monat, in dem dieses Dienstverhältnis decreased to every month
in which this nicht durchgehend bestanden hat, um service agreement did not
exist 1/12. Eine Kürzung unterbleibt, soweit permanently, to 1/12. Decrease der
gesetzliche Mindesturlaub remains undone if the statutory unterschritten würde.
minimum of vacation may be below that. 8.3 Im Übrigen gelten die Bestimmungen
8.3 Apart from that, the statutory des Bundesurlaubsgesetzes analog. provisions
of the Federal Leave Act apply accordingly. 9 Geheimhaltung & Rückgabe 9
Confidentiality & Return Page 8 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3009.jpg]
9.1 Der Geschäftsführer wird sowohl 9.1 During the term of this Agreement and
während seines Dienstverhältnisses als thereafter, the Managing Director shall
auch nach dessen Ende über alle ihm not disclose to any third party any of
anvertrauten, zugänglich gemachten the business or operational secrets of oder
sonst bekannt gewordenen the Company or any affiliated vertraulichen
Angelegenheiten, Company which have been entrusted insbesondere Betriebs- und or
otherwise become known to him, Geschäftsgeheimnisse, der and he shall not
utilize such business Gesellschaft oder eines mit der or operational secrets
himself. Gesellschaft verbundenen Unternehmens Stillschweigen gegenüber Dritten
bewahren und Betriebs- und Geschäftsgeheimnisse nicht selbst verwerten. 9.2
Geschäftliche Unterlagen aller Art, 9.2 Any business records, including
einschließlich persönlicher personal notes concerning the Aufzeichnungen, die
sich auf Company's or any affiliated company's Angelegenheiten oder Tätigkeiten
der affairs and activities, shall be used only Gesellschaft oder mit der
Gesellschaft for business purposes, shall be kept verbundener Unternehmen
beziehen, carefully, and must be immediately dürfen nur zu geschäftlichen
Zwecken upon request, on termination of the verwendet werden, sind sorgfältig
Managing Director Service Agreement, aufzubewahren und der Gesellschaft also
without request immediately at the auf Aufforderung unverzüglich, bei latest on
the date of termination Beendigung des handed over to the Company. Any
Geschäftsführerdienstvertrages auch rights of retention are excluded. ohne
Aufforderung unverzüglich, spätestens zum Beendigungsdatum auszuhändigen.
Zurückbehaltungsrechte sind ausgeschlossen. 10 Erfindungen, urheberrechtliche 10
Inventions, Copyright Protected Werke Works 10.1 Erfindungen und technische 10.1
Inventions and technical improvement Verbesserungsvorschläge, die der proposals
which the Managing Director Geschäftsführer während seiner has created or made
during or in Tätigkeit für die Gesellschaft oder im connection with services for
the Zusammenhang mit seiner Tätigkeit für Company or on the basis of work die
Gesellschaft oder aufgrund von products of the Company are to be
Arbeitserzeugnissen der Gesellschaft notified immediately to the Company in
gemacht oder erarbeitet hat, sind text form. unverzüglich in Textform zu melden.
10.2 Der Geschäftsführer überträgt hiermit 10.2 The Managing Director hereby im
Wege der Abtretung an die irrevocably assigns to the Company, Gesellschaft, die
diese Abtretungen which hereby accepts such hiermit annimmt, unwiderruflich alle
assignment, all possibly existing and etwaig bestehenden und zukünftigen future
intellectual property rights, gewerblichen Schutzrechte, copyrights and
affiliated propriety rights Urheberrechte und verwandte as well as all other
exclusive rights, Schutzrechte sowie sonstige including but not limited to
rights from Ausschließlichkeitsrechte, insbesondere patents, utility patents,
trademarks, Page 9 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3010.jpg]
solche aus Patent-, Gebrauchsmuster-, designs or copyrights in and to the
Marken-, Design- oder Urheberrecht, an work results which the Managing den
Arbeitsergebnissen, die der Director obtains, within or outside his
Geschäftsführer während oder working hours, außerhalb der Arbeitszeit a) während
der Dauer seines a) during the term of his service Dienstverhältnisses mit der
relationship and which have a Gesellschaft erstellt und die einen connection to
his service tasks, Bezug zu seinen vertraglichen and /or Aufgaben haben,
und/oder b) im Zusammenhang mit b) in connection with his contractual
vertraglichen Tätigkeiten für die services rendered on behalf of the
Gesellschaft erworben hat, Company, and/or und/oder c) unter Verwendung von
Material c) upon use of material and/or work und/oder Arbeitszeit, die von der
time provided by the Company Gesellschaft zur Verfügung gestellt (collectively
the “Work Results”), wurden, entwickelt oder erworben in each case with effect
from the hat (nachfolgend zusammen die time of their development.
„Arbeitsergebnisse“), jeweils mit Wirkung zum Zeitpunkt ihres Entstehens. Zu den
Arbeitsergebnissen gehören The Work Results shall include, insbesondere but not
be limited to, data Datenverarbeitungsprogramme, processing programs, written
schriftliche Unterlagen documentation (documents, (Dokumentationen, Handbücher
handbooks, etc.), software etc.), Softwarebeschreibungen descriptions (system
(Pflichtenhefte, Grob- und specifications, rough and subtle Feinspezifikationen,
Quellcode specifications, source code etc.), etc.), Darstellungen in
presentations of scientific and wissenschaftlicher und technischer technical
kind (for example plans, Art (z.B. Pläne, Skizzen, Tabellen sketches, charts,
etc.), data bases etc.), Datenbanken sowie as well as teaching material and
Schulungsmaterialen und sonstige other image and language works. Bild- und
Sprachwerke. Soweit eine Abtretung der oben If and to the extent to, such
genannten Rechte rechtlich nicht assignment of the aforementioned möglich ist,
überträgt der rights is legally not possible, the Mitarbeiter der Gesellschaft
das Managing Director shall assign to ausschließliche, zeitlich, räumlich the
Company the exclusive right of und inhaltlich unbeschränkte use and
exploitation, which is Nutzungs- und Verwertungsrecht unrestricted in terms of
time, für alle etwaigen nach Marken-, territory and subject-matter, for all
Design-, Gebrauchsmuster-, possible protectable Work Results, Urheberrecht
schutzfähigen which may otherwise be Arbeitsergebnisse sowie allen unter
protectable according to utility sonstige Immaterialgüterrechte patents,
trademarks, designs or fallenden Arbeitsergebnisse. copyrights according to any
other industrial property right, as well as all other Work Results capable of
Page 10 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3011.jpg]
any other protection under intellectual property rights. Die Übertragung
schließt auch This assignment shall also Rechte ein, die ggf. schon vor
encompass rights which were Aufnahme der Tätigkeit des generated prior to the
Managing Geschäftsführers für die Director’s beginning of his services
Gesellschaft von ihm erworben hereunder as well as rights wurden, sowie Rechte,
die der obtained by the Managing Geschäftsführerprivat und/oder im Director in
private and/or abroad, Ausland erworben hat, sofern die provided the
preconditions under zuvor genannten Voraussetzungen lit. a) – c) are met
(alternatively or lit. a) -c) (alternativ oder kumulativ) cumulatively).
vorliegen. 10.3 Die Übertragung nach Ziffer 10.2 gilt 10.3 The grants of rights
pursuant to clause auch für Manuskripte, Zeichnungen, 10.2 shall also encompass
and relate Bilder einschließlich der Negative, to manuscripts, drawings,
pictures Datenträger sowie sonstige Vorarbeiten including negatives, data
carrier plus und umfasst auch das Recht zur any other preparatory work. It shall
vollständigen oder teilweisen also include the right to complete or Übertragung
von Nutzungs- und partial transfer of use and exploitation Verwertungsrechten
und zur Vergabe rights and to grant licenses to third von Lizenzen an Dritte.
parties. Von der Rechteübertragung nach Ziffer The assignment of rights pursuant
to 10.2 umfasst sind insbesondere auch clause 10.2 shall also include, but not
die folgenden Rechte: be limited to, the following rights: a) das
Vervielfältigungsrecht, a) The right of permanent or insbesondere das Recht, die
temporary reproduction of the Arbeitsergebnisse oder deren Work Results by any
means and in Bearbeitungen vollständig oder any form, in part or in whole,
teilweise, dauerhaft oder including loading, displaying, vorübergehend mit jedem
Mittel running, transmission, and/or und in jeder Form auf allen storage and
copies of the Work Speichermedien körperlich Results for the purpose of
festzulegen sowie dauerhaft oder processing and reproduction of vorübergehend
durch Laden, database; Anzeigen, Ablaufen, Übertragen und/oder Speichern zum
Zwecke der Ausführung und/oder der Verarbeitung von Datenbeständen zu
vervielfältigen; b) das Verbreitungsrecht, also b) the right of distribution, in
particular insbesondere das Recht, die the right of transferring the Work
Tätigkeitsergebnisse oder deren Results or their editing or Bearbeitungen oder
reproductions to one or more third Vervielfältigungsstücke hiervon parties free
of charge or for a einem oder mehreren Dritten consideration, permanent or
entgeltlich oder unentgeltlich, temporary and in any form; dauerhaft oder
vorübergehend auf alle Verbreitungs- und Vertriebsarten und -wege körperlich
weiterzugeben; Page 11 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3012.jpg]
c) das Vermiet- und Verleihrecht, c) the rental right and lending right, in
insbesondere das Recht, die particular the right to rent and lend
Arbeitsergebnisse zu vermieten the Work Results und/oder zu verleihen; d) das
Datenbankrecht, also d) the database right, i.e. in particular insbesondere das
Recht, die the right to collect or store the Arbeitsergebnisse in eine Work
Results in a data bank, or as Datenbank einzuspeisen oder als a collection which
is administrated Sammlung, die durch ein by a data bank management
Datenbankmanagementsystem system on data carriers, to verwaltet wird, auf
beliebigen duplicate such data carriers in Datenträgern zu speichern, diese
every possible form, to distribute, Datenträger in beliebiger Form zu lease and
lend, to borrow, and/or vervielfältigen, zu verbreiten, zu to store, transfer,
reproduce, make vermieten, zu verleihen und/oder available and/or display
online, in online, insbesondere im Internet particular in the internet or WWW,
bzw. WWW, bereitzuhalten, zu or, to the extent the contract mater übertragen,
wiederzugeben, includes data banks, the right of öffentlich zugänglich zu machen
re-production, distribution and/or und/oder vorzuführen oder, soweit publicly
display or making der Vertragsgegenstand available such data-bases or a part
Datenbanken enthält, das Recht, which is material due to its kind or diese
Datenbanken oder einen extent; nach Art oder Umfang wesentlichen Teil der
Datenbanken zu vervielfältigen, zu verbreiten und/oder öffentlich wiederzugeben
oder öffentlich zugänglich zu machen; e) das Recht der Öffentlichen e) the right
of public access (making- Zugänglichmachung (making- available), thus, in
particular the available), insbesondere also das right to transmit the Work
Results Recht, die Arbeitsergebnisse online or electronically, in part or in
elektronisch, ganz oder teilweise, whole, via cable or wireless, and/or
drahtgebunden, über Fernleitung the right of public or non-public oder draht-
oder kabellos zu flexible (time and location) access; übertragen und/oder
gegenüber der Öffentlichkeit oder geschlossenen Benutzerkreisen in einer Weise
zugänglich zu machen, dass es diesen von Orten und zu Zeiten ihrer Wahl
zugänglich ist; f) das Online-Übertragungsrecht und f) the right to
online-transmission and das Online-Wiedergaberecht, also online-reproduction,
i.e. the right to das Recht, die Arbeitsergebnisse transmit, transmit
electronically, in elektronisch, ganz oder teilweise, whole or in part, wired,
via drahtgebunden, über Fernleitung telecommunication or wireless, in oder
draht- oder kabellos, particular via internet or other insbesondere über das
Internet, online services or via any internal das WWW oder über andere Online or
external network (in particular Dienste und/oder über beliebige WAN, LAN, W-LAN)
or by funk to interne oder externe Netzwerke third parties, in particular for
Page 12 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3013.jpg]
(insbesondere WAN, LAN, W-LAN) individual requests, by e-mail oder per Funk
Dritten zugänglich zu and/or in the form of an electronic machen, zu versenden,
zu transmission, and/or to transmit, übertragen, insbesondere auf send and/or
publicly display the Einzelabruf, per E-Mail und/oder im Work Results in such
way to third Rahmen einer Push-Applikation parties; und/oder den
Vertragsgegenstand auf diesem Weg zu übertragen, zu senden und/oder öffentlich
wiederzugeben; g) das Vorführrecht, also das Recht, g) the right to perform,
i.e. the right to die Arbeitsergebnisse öffentlich present the Work Results in
public; vorzuführen; h) das Bearbeitungsrecht, h) the right to edit, in
particular the insbesondere das Recht die right to integrate Work Results into
Arbeitsergebnisse in andere other products of the Company or Produkte der
Gesellschaft oder of a third party, to change, extend, eines Dritten zu
integrieren bzw. implement, translate, revise, integrieren zu lassen, sie in
arrange or otherwise alter or beliebiger Weise zu ändern, zu transform them in
any manner, to erweitern, zu implementieren, zu adapt them to the needs of the
übersetzen, zu überarbeiten, zu Company or third parties, to arrangieren oder
sonst wie convert them into other program umzuarbeiten oder umzugestalten,
languages or for other operating an die Bedürfnisse der Gesellschaft systems or
to transfer them into oder von Dritten anzupassen, in other forms of
presentation, and andere Programmsprachen the respective results obtained
und/oder für andere thereby; Betriebssysteme zu konvertieren und/oder in andere
Darstellungsformen zu übertragen sowie die dadurch jeweils gewonnenen Ergebnisse
wie die Arbeitsergebnisse selbst zu nutzen; i) das Recht der Digitalisierung, i)
the right of digitization, in particular insbesondere das Recht, die the right
to digitize the Work Arbeitsergebnisse digitalisiert zu Results, to digitize
non-digitalized erfassen, nicht digitalisierte, im content, multimedia
applications Zusammenhang mit den and supporting material of the
Arbeitsergebnissen stehende Work Results, in particular Inhalte,
Multimediaapplikationen documentation, or to combine the und Begleitmaterial der
Work Results with other works in Arbeitsergebnisse, insbesondere digitized form;
and Dokumentationen, zu digitalisieren und/oder die Arbeitsergebnisse mit
anderen Werken in digitalisierter Form zu verbinden; und j) das Recht, die
Arbeitsergebnisse j) the right to edit, rework, zu bearbeiten, umzuarbeiten,
disassemble (decompile) and/or auseinanderzunehmen transform the Work Results,
in (dekompilieren) und/oder particular to adapt and further umzugestalten,
insbesondere für develop them for the benefit of Page 13 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3014.jpg]
Anliegen der Gesellschaft Company and to produce works anzupassen und and
results derived from the Work weiterzuentwickeln und von den Results; and
Arbeitsergebnissen abgeleitete Werke und Ergebnisse zu erstellen; und k) das
Recht, die Arbeitsergebnisse k) the right to use the Work Results, zu nutzen,
insbesondere in particular to create, offer, place Erzeugnisse unter Verwendung
der on the market, use or possess for Arbeitsergebnisse herzustellen, these
purposes products using the anzubieten, in Verkehr zu bringen, Work Results, or
to apply zu gebrauchen oder zu diesen procedures using the Work Results Zwecken
zu besitzen oder Verfahren unter Verwendung der Arbeitsergebnisse anzuwenden.
Die Parteien sind sich darüber einig, The Parties agree that the dass die
vorgenannten Aufzählungen aforementioned enumerations shall be lediglich
beispielhaft und nicht made as an example only and shall not abschließend sind.
Der Mitarbeiter be deemed final. The Managing überträgt der Gesellschaft auch
die Director shall assign to the Company Rechte für sämtliche noch unbekannte
all rights also for unknown forms of Nutzungsarten. use. 10.4 Die vorstehende
Rechteübertragung gilt 10.4 The preceding assignment of rights auch für die Zeit
nach Beendigung des shall apply also after termination of the
Dienstverhältnisses, ohne dass hierfür service agreement, which will not result
ein zusätzlicher Vergütungsanspruch any additional claim to remuneration.
entsteht. 10.5 Sämtliche vorstehenden Rechte sind 10.5 All aforementioned shall
be deemed der Gesellschaft spätestens zum transferred to the Company as
Zeitpunkt ihrer Entstehung als exclusive rights immediately upon their
ausschließliche Rechte übertragen und creation. The Company shall be können von
der Gesellschaft nach entitled to further assign such rights, as freiem Belieben
ganz oder teilweise a whole or in part, on an exclusive or auch in Form einer
ausschließlichen non-exclusive basis, to third parties in oder nicht
ausschließlichen its own sole discretion. Berechtigung auf Dritte weiter
übertragen werden. 10.6 Der Geschäftsführerverzichtet insoweit 10.6 The Managing
Director shall, in this auf seine etwaigen Nutzungs- und respect, waive any
rights it holds Verwertungsrechte an den inclusive the right of access as per
Arbeitsergebnissen, einschließlich des Section 25 of the German Copyright
Zugangsrechts gem. § 25 UrhG. Die Act (UrhG) to use the Work Results
Gesellschaft nimmt diesen Verzicht an. himself. The Company accepts this Dem
Mitarbeiter ist es insbesondere, waiver. The Managing Director is aber nicht
ausschließlich, strengstens strictly forbidden in particular (but not untersagt,
die Arbeitsergebnisse, oder exclusively) from using the Work Teile davon, für
eigene Zwecke, sowohl Results or parts thereof for its own privater als auch
beruflicher, purposes, both of a private and insbesondere gewerblicher Art, zu
professional, specifically commercial nutzen. Hierzu zählt unter anderem nature.
This also includes, amongst auch die Nutzung der other things, the use of Work
Results Page 14 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3015.jpg]
Arbeitsergebnisse, oder Teilen davon, or parts thereof for the purposes of zum
Zwecke der Eigenwerbung self-promotion and/or as work und/oder der Verwendung
als samples. Arbeitsproben. 10.7 Eine Verpflichtung der Gesellschaft zur 10.7
The Company is not obliged to Anmeldung, Nutzung oder Verwertung register, use
or exploit the Work der Arbeitsergebnisse besteht nicht. Results. The possible
right of the Das dem Geschäftsführer nach den Managing Director to revoke
pursuant Bestimmungen des to the provisions of the German Urheberrechtsgesetzes
eventuell Copyright Act due to a failure of the zustehende Rückrufsrecht wegen
Company to exercise the granted or Nichtausübung der jeweils transferred rights
of use and übertragenen Nutzungs- und exploitation shall be excluded for a
Verwertungsrechte ist für die Dauer von term of five years since the grant or
fünf Jahren ab deren Übertragung transfer of rights. Revocation may be
ausgeschlossen. Der Rückruf kann erst declared only if (i) the Managing erklärt
werden, nachdem (i) der Director had set a deadline to the Geschäftsführer der
Gesellschaft eine Company of two years, hereby Nachfrist von zwei Jahren unter
requesting the exploitation method Aufforderung zu im Einzelnen which must be
specifically referred to, bezeichneten Nutzungen gesetzt hat and (ii) the time
limit has expired und (ii) diese Nachfrist verstrichen ist, without the Company
having complied ohne dass die Gesellschaft dieser with this request. This shall
not apply if Aufforderung nachgekommen ist. Dies the non-exercise or the
insufficient gilt nicht, wenn die Nichtausübung oder exercise is mainly based on
die unzureichende Ausübung circumstances which may reasonably überwiegend auf
Umständen beruhen, be expected to be remedied by the deren Behebung dem
Geschäftsführer Managing Director. zuzumuten ist. Der Gesellschaft verbleibt
auch im Fall Even in case of a revocation, the des Rückrufs stets ein einfaches
Company shall always retain a non- Nutzungs- und Verwertungsrecht mit exclusive
right of use with the same dem gleichen Umfang wie das der scope as the
exclusive rights granted Gesellschaft nach diesem Vertrag to Company in this
agreement. In the gewährte ausschließliche Nutzungs- event of an effective
revocation, the und Verwertungsrecht. Der Managing Director may only use and
Geschäftsführer darf nach erfolgtem exploit the Work Product if and to the
Rückruf sein Arbeitsergebnis nur extent that this does not impair the verwerten,
wenn und soweit dies den legitimate interests of the Company. berechtigten
Interessen der Gesellschaft nicht abträglich ist. 10.8 Der Geschäftsführer ist
im Rahmen 10.8 As part of his right to determination ac- seines
Bestimmungsrechts gemäß § 13 cording to Sec. 13 clause 2 UrhG, the S. 2 UrhG
damit einverstanden, dass Managing Director hereby consents eine Benennung und
Bezeichnung des that he is not named as creator within Geschäftsführers als
Urheber im the exploitation of the Work Results. Rahmen der Verwertung der The
Parties agree that moral rights and Arbeitsergebnisse nicht erfolgt. Die similar
rights of the Managing Director Parteien stimmen darin überein, dass shall be
excluded to the largest Urheberpersönlichkeitsrechte und possible extent.
ähnliche Rechte des Geschäftsführers im weitest zulässigen Umfang ausgeschlossen
sind. Page 15 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3016.jpg]
10.9 Der Geschäftsführer stellt eine 10.9 The Managing Director must ensure
angemessene Dokumentation seiner suitable documentation of his patentierbaren,
urheberrechtsfähigen patentable, copyrightable and und sonst schützbaren
otherwise protectable Work Results, Arbeitsergebnisse sicher, muss diese must
keep the said documentation up Dokumentation auf dem aktuellen to date and must
make it accessible to Stand halten, sie der Gesellschaft the Company at any time
and must jederzeit zur Verfügung stellen und ihr assign title and any and all
rights of sämtliche Nutzungs- und use and exploitation to the said
Verwertungsrechte daran einräumen. documentation to the Company. Ferner soll der
Geschäftsführer die Furthermore, at the Company's Gesellschaft, ihre
Rechtsnachfolger request, he shall support it upon the und Abtretungsempfänger
auf deren acquisition of copyrights and other Anforderung beim Erwerb von legal
protection possibilities (especially möglichen Schutzrechten an industrial
property rights) for the Arbeitsergebnissen unterstützen und Managing Director's
Work Results at ihnen ermöglichen, sich den vollen und home and abroad. The
Managing ausschließlichen Nutzen und die Director shall accordingly fill in and
Vorteile der Arbeitsergebnisse zu submit all applications, assignment sichern
und diese zu verwerten. Der declarations and other legal Geschäftsführer soll
dementsprechend declarations and shall sign all sämtliche Anmeldungen, documents
which are necessary or Abtretungserklärungen und andere desired by the Company
in order to rechtsverbindliche Erklärungen assign copyrights or other industrial
abgeben bzw. ausfüllen und property rights to the Work Results to einreichen. Er
soll ferner Unterlagen the Company in full and to enable the unterzeichnen, die
erforderlich oder Company, its legal successors and von der Gesellschaft
gewünscht sind, assignees to secure for themselves the um die Urheberrechte oder
anderen full and exclusive use and the benefits gewerblichen Schutzrechte an den
of these Work Results and to exploit Arbeitsergebnissen vollständig zu them.
übertragen und um der Gesellschaft den gesamten und ausschließlichen Gebrauch
und die Vorteile dieser Arbeitsergebnisse zu sichern und diese zu verwerten.
10.10 Sämtliche vertragsgegenständlichen 10.10 The performance of such
contractual Rechteübertragungen bzw. assignments of rights and the entire
Rechteeinräumungen nach dieser Ziffer transfer of exploitation rights and rights
10 und sämtliche sich hiernach to use after clause 10 as well as all ergebenden
Pflichten sind Bestandteil obligations arising here from are part of der
Dienstaufgabe des the Managing Director’s contractual Geschäftsführers im Sinne
von Ziffer 1 tasks pursuant to clause 1 and shall all und sind mit der Zahlung
der Vergütung be deemed fully compensated by the nach Ziffer 4 vollständig
abgegolten. Mit payment of the remuneration pursuant Ausnahme von Kosten, die
durch die to clause 4. Except of costs which he vorbezeichnete gesonderte
Anforderung has incurred through the Company's der Gesellschaft nach Ziffer 10.9
request pursuant to clause 10.9, there entstehen, erfolgt keine zusätzliche
shall be no additional reimbursement Kostenerstattung. Für den Fall, dass der of
expenses. If the Managing Director Geschäftsführer die performs the cooperation
obligations Mitwirkungspflichten nach Beendigung after the termination of the
Managing des Dienstverhältnisses erfüllt, soll er Director's Services, he shall
eine angemessene accordingly receive a reasonable daily Page 16 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3017.jpg]
Tagesentschädigung sowie allowance and also the reimbursement angemessene
Kostenerstattung für of all reasonable costs which he has sämtliche Kosten
erhalten, die ihm incurred through the Company's durch die Aufforderung der
Gesellschaft request. entstanden sind. 10.11 Unberührt bleiben nichtabdingbare
und 10.11 Unmodifiable, statutory law regarding zwingende Regelungen zur
additional payment, such as Sections Nachvergütung, wie bspw. §§ 32a, 32c 32a,
32c UrhG, shall remain UrhG. unaffected. 10.12 Jegliche aus den auf die
Gesellschaft 10.12 Any profits or other advantages übertragenen
Arbeitsergebnisse und resulting from the transferred Work eingeräumten
entsprechenden Results or grant of the corresponding Nutzungs- und
Verwertungsrechte rights or use and exploitation belong resultierenden Gewinne
oder sonstigen exclusively to the Company. Vorteile stehen ausschließlich der
Gesellschaft zu. 11 Wettbewerbsverbot 11 Non-Competition 11.1 Dem
Geschäftsführer ist es untersagt, 11.1 During the term of this managing während
der Dauer des director service agreement, the Geschäftsführerdienstvertrages in
Managing Director is prohibited from selbständiger, unselbständiger oder working
on a self-employed or sonstiger Weise für ein Unternehmen employed basis or
otherwise for any tätig zu werden, welches mit der business that is in direct or
indirect Gesellschaft indirekt oder direkt in competition with the Company.
Wettbewerb steht. In gleicher Weise ist Likewise, during the term of this es dem
Geschäftsführer untersagt, managing director service agreement, während der
Dauer dieses the Managing Director is prohibited Geschäftsführerdienstvertrags
ein from forming, acquiring or directly or solches Unternehmen zu errichten, zu
indirectly participating in such erwerben oder sich hieran unmittelbar
companies. oder mittelbar zu beteiligen. 11.2 Der Geschäftsführer darf jedoch
Aktien 11.2 The Managing Director may hold any oder andere Wertpapiere eines
shares or other securities of any Wettbewerbers erwerben und halten, competitor
that is listed on any die an einer Wertpapierbörse oder securities exchange or
recognized einem sonstigen anerkannten securities market anywhere to the
Wertpapierhandelsplatz gehandelt extent that he does not hold more than werden,
soweit sie nicht mehr als 1 % 1 % of the share capital. des Grundkapitals hält.
12 Dauer und Beendigung des 12 Term and Termination of the Service
Dienstverhältnisses und des Amtes Agreement and of the Office 12.1 Das
Dienstverhältnis beginnt mit dem 12.1 The service agreement commences on
Stichtag und ist auf unbestimmte Zeit the Effective Date and is entered into
geschlossen. for an indefinite period. 12.2 Die ersten 6 Monate des 12.2 The
first 6 months of the managing Geschäftsführerdienstverhältnisses director
service relationship are a gelten als Probezeit. Innerhalb der probationary
period. During the Probezeit kann das probationary period, the managing Page 17
of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3018.jpg]
Geschäftsführerdienstverhältnis von director service relationship may be beiden
Parteien mit einer Frist von vier terminated by both parties with four Wochen
gekündigt werden. weeks' notice. 12.3 Nach dem Ende der Probezeit beträgt 12.3
After the expiration of the probationary die beiderseitige Kündigungsfrist 3
period the notice period required from Monate zum Monatsende. Zwingende either
party is 3 months to the end of a Verlängerungen der von der month. Any
mandatory extension of the Gesellschaft zu beachtenden notice period required
from the Kündigungsfrist gelten auch für Company shall also apply to notices
Kündigungen durch den given by the Managing Director. Geschäftsführer. 12.4 Das
Recht zur außerordentlichen 12.4 The right to terminate without notice for
Kündigung aus wichtigem Grund bleibt good cause remains unaffected. A unberührt.
Ein wichtiger Grund liegt für violation by the Managing Director of die
Gesellschaft insbesondere vor, the infernal limits of authority imposed wenn der
Geschäftsführer gegen die upon him constitutes one example of ihm im
Innenverhältnis auferlegten such good cause for the Company. Beschränkungen der
Geschäftsführung verstößt. 12.5 Die Gesellschaft ist berechtigt, den 12.5 The
Company may at any time remove Geschäftsführer jederzeit von seinem the Managing
Director from his Office Amte als Geschäftsführer abzuberufen. as managing
director. 12.6 Der Geschäftsführer ist nach 12.6 Upon removal from his managing
Abberufung von seinem director Office, the Managing Director Geschäftsführeramt
zur Leistung der shall not be entitled nor, except for Dienste oder zu sonstigen
Tätigkeiten transitional activities, be required to für die Gesellschaft weder
berechtigt render Services or other activities for noch mit Ausnahme von
Abwicklungs- the Company. The other duties of the oder Übergabetätigkeiten
verpflichtet. parties, including loyalty obligations Die übrigen Pflichten der
Parteien, and the approval requirement with einschließlich der Treuepflichten
und respect to side and other activities, des Genehmigungsvorbehalts remain
unaffected. Any remaining betreffend Neben- und anderer vacation must be taken
in the period Tätigkeiten, bleiben unberührt. Noch between the expiration of the
Office nicht genommener Urlaub ist in der Zeit and the end of the service
agreement. nach dem Ende des Amtes bis zum The Managing Director must allow the
Ende des Dienstverhältnisses zu amount he has saved in consequence nehmen. Der
Geschäftsführer muss of non-performance of the Services to sich auf seine
Vergütung den Betrag the Company, or acquired or anrechnen lassen, den er
infolge des maliciously omitted to acquire by a Unterbleibens seiner Dienste
different use of his service, to be gegenüber der Gesellschaft erspart deducted
from his remuneration. oder durch anderweitige Verwendung seiner Dienste erwirbt
oder zu erwerben böswillig unterlässt. 13 Compliance 13 Compliance Der
Geschäftsführer verpflichtet sich, The Managing Director undertakes to die
Compliance-Richtlinien observe the guidelines on compliance (einschließlich der
in der IT- (including the requirements set out in Page 18 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3019.jpg]
Verpflichtungserklärung gemäß Anlage the IT-Declaration pursuant to Exhibit 1
enthaltenen Vorgaben, der Insider 1, the insider trading policy according
Trading Richtlinie nach Anlage 2, des to Exhibit 2, the corporate code of
Verhaltens- und Ehtikkodex und conduct and ethics and whistleblower
Whistleblower Richtlinie der policy pursuant to Exhibit 3 and the Gesellschaft
gemäß Anlage 3 sowie External Communications Policy ac- der External
Communications Policy cording to Exhibit 4) and accepts nach Anlage 4) zu
beachten und these guidelines as a binding part of erkennt diese Regelwerke als
Teil this service agreement. dieses Geschäftsführervertrages als verbindlich an.
Im Rahmen seiner Tätigkeit für die The Managing Director shall be Gesellschaft
ist der Geschäftsführer covered by the Directors & Officers durch eine
Vermögensschadens- Insurance of the Company. haftplichtversicherung seitens der
Gesellschaft versichert. 14 Ausschlussfristen 14 Preclusive Periods 14.1 Alle
Ansprüche, die sich aus dem 14.1 All claims that result from the
Geschäftsführerdienstvertrag ergeben, Managing Director Service Agreement sind
von den Vertragsschließenden should be claimed in text form by the binnen einer
Frist von 3 Monaten, contractors within 3 months after the nachdem der Anspruch
entstanden ist claim has emerged and the claimant und der Anspruchsteller von
den has known about the claim anspruchsbegründenden Umständen circumstances or
should have known Kenntnis erlangt hat oder ohne grobe about them without gross
negligence. Fahrlässigkeit hätte erlangen müssen, In case of a refusal by the
counterparty in Textform geltend zu machen. Im Falle or in case the counterparty
does not ihrer Ablehnung durch die Gegenpartei react within two weeks after the
claim oder wenn sich die Gegenpartei nicht is asserted, the claim should be
innerhalb von zwei Wochen nach der prosecuted within 3 months. Geltendmachung
erklärt, ist der Otherwise, the claim will expire. Anspruch binnen einer Frist
von 3 Monaten einzuklagen. Andernfalls verfällt der Anspruch. 14.2 Die
Ausschlussfrist aus Ziffer 14.1 gilt 14.2 The preclusive clause in accordance
nicht bei Ansprüchen, die aus der with clause 14.1 shall not apply to Verletzung
des Lebens, des Körpers liability for claims resulting from loss of oder der
Gesundheit sowie aus life, bodily injury or harm to health, as vorsätzlichen
oder grob fahrlässigen well as deliberate or grossly negligent
Pflichtverletzungen resultieren. Diese breaches of duty. The aforementioned
Ausschlussfrist gilt auch nicht für preclusive period shall also not apply
gesetzliche Fristen, die keiner to statutory time limits which are no
Ausschlussfrist unterliegen dürfen (z.B.: subject to limitation periods (e.g.:
Ansprüche aus dem claims deriving from the Minimum Mindestlohngesetz). Wage
Act). 15 Schluss- und andere Bestimmungen 15 Miscellaneous 15.1 Dieser
Dienstvertrag regelt die 15.1 This service agreement constitutes the
vertraglichen Beziehungen der Parteien entire understanding between the
abschließend. Nebenabreden sind nicht parties relating to the service. There
Page 19 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3020.jpg]
getroffen. Änderungen und are no ancillary agreements. Any Ergänzungen dieses
Vertrages amendments or additions to this bedürfen zu ihrer Wirksamkeit der
Agreement shall be made in writing to Schriftform. Etwaige frühere be effective.
Any and all prior Absprachen zwischen der Gesellschaft arrangements, if any,
between the oder mit der Gesellschaft verbundener Company or companies
affiliated with Unternehmen und dem Geschäftsführer the Company and the Managing
betreffend das Dienstverhältnis enden Director with respect to the service
hiermit. agreement shall terminate herewith. 15.2 Mit dem Stichtag enden alle
etwaigen 15.2 All prior service and employment früheren Arbeits- und
Dienstverhältnisse agreements, if any, between the zwischen der Gesellschaft
oder mit der Company or companies affiliated with Gesellschaft verbundenen the
Company and the Managing Unternehmen und dem Director shall terminate upon the
Geschäftsführer. Effective Date. 15.3 Ansprüche aus und im Zusammenhang 15.3
Claims under and in connection with mit dem Dienstverhältnis können nicht this
Agreement may not be brought in im Urkundsprozess geltend gemacht summary
proceedings. werden. 15.4 Sollte eine Bestimmung dieses 15.4 Should any
provision of this Vertrages ganz oder teilweise ungültig Agreement, in total or
in part, be or sein oder werden, so wird hierdurch die become invalid, the
validity of the other Gültigkeit der übrigen Bestimmungen provisions shall not
be affected nicht berührt. Anstelle der ungültigen thereby. The invalid
provision shall be Bestimmung gilt diejenige gültige replaced by such valid
provision which Bestimmung als vereinbart, die dem corresponds as closely as
possible to Sinn und Zweck der ungültigen the intention and purpose of the
invalid Bestimmung am nächsten kommt. Dies Provision. The same shall apply, if
the gilt auch dann, wenn die Ungültigkeit invalidity is based on a measurement
der Bestimmung auf einem Maß der of Performance or time, in which case Leistung
oder der Zeit beruht; es gilt the extent permitted by law shall be dann das
rechtlich zulässige Maß. applicable. 15.5 Das Dienstverhältnis untersteht 15.5
The service agreement shall be deutschem Recht. governed by German law. 15.6 Die
deutsche Fassung dieses Vertrages 15.6 The German Version of this Agreement ist
maßgeblich. shall be authoritative. Für die Gesellschafter der Gesellschaft/
Geschäftsführer/Managing Director: On behalf of the Company’s shareholder:
Name/name: Stephen S. Yoder Name/name: Dr. Hitto Kaufmann Ort/Place:
__Boston____________ Ort/Place: __Stuttgart________ Datum/Date:__22 February
2019____ Datum/Date: ___23 February 2019___ Page 20 of 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-102v3021.jpg]
Unterschrift/ Unterschrift/ Signature: /s/ Stephen S. Yoder Signature: /s/ Dr.
Hitto Kaufmann Anlage 1: IT- Exhibit 1: IT-Declaration Verpflichtungserklärung
Anlage 2: Insider Trading Richtlinie Exhibit 2: Insider Trading Policy Anlage 3:
Verhaltens- und Exhibit 3: Corporate Code of Ethikkodex und Conduct and Ethics
and Whistleblower Richtlinie Whistleblower Policy Anlage 4: External
Communications Exhibit 4: External Communications Policy Policy Page 21 of 20



--------------------------------------------------------------------------------



 